internal_revenue_service number release date index number ------------------------------------------------------------ -------------------------- -------------------------------- ------------------------- attention ----------------------------------------------- ------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita b01 plr-145669-06 date date - legend taxpayer ------------------------------------------------------------------------------------------------ ---------------------------------------------------------------------------------- ------- ---------------------------------------- ------------------- year accountant ----------------------------------- law firm date a dear -------------- this is in response to your letter dated date you requested an extension of time on behalf of taxpayer to make an election under sec_163 of the internal_revenue_code to take net_capital_gain from the disposition of property_held_for_investment into account as investment_income under sec_163 and sec_163 for taxpayer’s year taxable_year the request to make the late election is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts taxpayer is a_trust that makes long-term investments in real_property and is engaged in other business operations taxpayer had investment_interest expense and net_capital_gain from dispositions of real_property held for investment in year taxpayer did not elect to include any part of its net_capital_gain in investment_income on a form_4952 investment_interest expense deduction for year taxpayer relied on accountant a certified_public_accountant with extensive experience in tax matters to complete and timely file its form_1041 u s income_tax return for estates and trusts for year taxpayer has employed accountant for several years plr-145669-06 on date a law firm was asked to review taxpayer’s form_1041 for year law firm concluded that taxpayer’s failure to make a timely election under sec_163 would not permit it to include any capital_gain in the calculation of investment_income under sec_163 on its year return unless an extension of time to make the election was obtained pursuant to sec_301_9100-1 and sec_301_9100-3 law analysis sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest shall not exceed the net_investment_income of the taxpayer for the taxable_year investment_interest expense that is disallowed by sec_163 may be carried to the next taxable_year sec_163 sec_163 provides in part that investment_income is the sum of - i gross_income from property_held_for_investment other than gain taken into account under clause ii i ii the excess if any of - i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii i as the taxpayer elects to take into account under this clause sec_1_163_d_-1 of the income_tax regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized the net_capital_gain taken into account as investment_income under this election is not eligible to be taxed at capital_gain rates under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides extensions of time to make regulatory elections under plr-145669-06 code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that you acted reasonably and in good_faith having reasonably relied on accountant a qualified_tax professional who failed to make or advise you to make the election on behalf of taxpayer under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested taxpayer plr-145669-06 was not informed of all material respects of the election and its tax consequences furthermore taxpayer is not using hindsight in requesting relief taxpayer has represented that specific facts have not changed since the original deadline that made the election advantageous sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been made timely taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period on assessment ruling an extension of time is hereby granted pursuant to sec_301_9100-1 and sec_301_9100-3 for taxpayer to make the election under sec_163 to take net_capital_gain from the disposition of property_held_for_investment into account as investment_income for year this extension shall be for a period of days from the date of this ruling caveats this ruling is limited to providing an extension of time for making an election under sec_163 it does not provide relief from any liability incurred as a result of filing a late return nor is it a ruling that the taxpayer is otherwise eligible to make the election no opinion is expressed as to the application of any other provision of the code or the regulations which may be applicable under these facts this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-145669-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely thomas a luxner chief branch income_tax accounting
